Citation Nr: 18100098
Decision Date: 	Archive Date: 03/28/18

DOCKET NO. 11-32 804
DATE:	 
ISSUES DECIDED:	2	ISSUES REMANDED:	0
 
ORDER
The claim of entitlement to service connection for a disability manifested by bilateral hip and a bilateral ankle pain is granted.  The claim of entitlement to an increased disability rating for service-connected lumbar strain residuals is denied.  
FINDINGS OF FACT
1.  The probative and competent evidence of record indicates that the Veteran has neurogenic claudication as a result of his service-connected lumbar spine disability which results in pain in the bilateral ankles and hips. 
2. The probative and competent evidence is against a finding that the Veteran has a diagnosed bilateral hip disability.  
3. The probative and competent evidence is against a finding that the Veteran has a bilateral ankle disability.  
4. The Veterans service-connected lumbosacral strain manifested with, at worst, forward flexion to 15 degrees with no evidence of ankylosis.
CONCLUSIONS OF LAW
1. The Veterans diagnosed neurogenic claudication, which results in bilateral hip and ankle pain, is due to his service-connected lumbar spine disability.  38 U.S.C. §§ 1110, 5107 (2012); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309, 3.310 (2017). 
2. The criteria for an increased disability rating for service-connected residuals of a lumbar strain have not been satisfied.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. § 4.71a, Diagnostic Code 5243 (2017).
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS
The Veteran has active duty service in the United States Navy from November 1966 to October 1968, to include additional time served in a reserve unit.  
The Veteran is seeking entitlement to service connection for a bilateral hip and bilateral ankle disability as a result of his service-connected spine disability.  As discussed below, the record indicates the Veteran has not been diagnosed with a hip and ankle disability, but the symptoms he experiences are a result of his service-connected spine disability.  In Clemons v. Shinseki, 23 Vet. App. 1 (2009), the United States Court of Appeals for Veterans Claims (Court) held that, in determining the scope of a claim, the Board must consider the Veterans description of the claim, symptoms described, and the information submitted or developed in support of the claim.  Id. at 5.  
In light of the Courts decision in Clemons and the diagnoses of record, the Board has rephrased the Veterans claims of entitlement to service connection for bilateral hip and bilateral ankle disabilities as stated on the title page.  This will provide the most favorable review of the Veterans claim, in keeping with the Courts holding in Clemons.


 
Service Connection
Generally, to establish service connection, a claimant must show: (1) a present disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service, the so-called nexus requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  
VA has established certain rules and presumptions for chronic diseases, such as arthritis.  See 38 C.F.R. §§ 3.303(b), 3.307, 3.309(a); Walker v. Shinseki, 708 F.3d. 1331, 1338 (Fed. Cir. 2013).  With chronic diseases shown as such in service so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  If chronicity in service is not established, a showing of continuity of symptoms after discharge may support the claim.  38 C.F.R. § 3.303(b).  In addition, for veterans who have served 90 days or more of active service during a war period or after December 31, 1946, chronic diseases are presumed to have been incurred in service if they manifested to a compensable degree within one year of separation from service.  38 C.F.R. §§ 3.307(a)(3), 3.309(a).
Additionally, establishing service connection on a secondary basis requires evidence to show (1) that a current disability exists and (2) that the current disability was either (a) caused by or (b) aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439 (1995) (en banc).  

 
1. Bilateral Hip and Bilateral Ankle Disabilities
The Veteran has asserted that his bilateral hip and ankle pain stems from his service-connected back disability.  Specifically, he reported that his back pain has radiated down to his legs and to his ankles.  He indicated that this pain is worse with bending and standing.  
The record indicates that Veteran has not been diagnosed with a bilateral hip disability or bilateral ankle disability during the appeal period.  Indeed, there are no objective findings of a specific hip or ankle disability in the multiple VA examination reports or the medical treatment records.  Entitlement to service connection requires a current disability.  In the absence of competent evidence showing a current disability, service connection for a hip or ankle disability cannot be established.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  As previously noted, however, the record indicates that the Veterans complaints of hip and ankle pain are a result of his service-connected spine disability.
The Veteran first underwent VA examination in connection with his claims in September 2010, at which time he reported having back pain that radiated down to his hips and ankles.  He indicated that this pain precluded him from walking more than 15 minutes or for more than two blocks.  During the physical examination the Veteran exhibited tenderness and a reduced range of motion in the lumbar spine, and his hip strength was a four out of five.  He had normal sensation but a positive straight leg raise bilaterally.  Nonetheless, x-ray studies of both hips and ankles were normal.  The Veteran was diagnosed with neurogenic claudication and radiculopathy at L5, in addition to his spinal diagnoses.  The VA examiner indicated that the Veteran had neurogenic claudication and his ankles and hips were normal, but that he had pain secondary to neurogenic sequela.  He concluded that the Veterans ankle and hip pain were caused by his multiple lumbar pathologies.
In March 2016, the Veteran again underwent VA examination in accordance with the Boards December 2015 remand directives.  In May 2017, the Board noted that although the examiner opined that that Veteran had no neurologic symptoms associated with his spine disability, he did not reconcile this opinion with the Veterans competent and credible reports of radiating pain.  As a result, the Board found that the examination was inadequate and the claim was remanded for a new medical opinion. 
In June 2017 the Veteran again underwent VA examination.  The examiner was asked to identify any objective neurological symptoms (to specifically include hips and ankles) including the Veterans neurologic claudication and state whether these were related to his service-connected lumbar strain.  The VA examiner indicated that there were no neurological findings.  The VA examiner was also asked whether the underlying cause of his neurological symptoms could be distinguished from his non service-connected conditions.  The VA examiner advised that the Veteran was service-connected for a lumbosacral strain, but that it was unlikely that the strain caused neurological problems, as a strain involved muscles and ligaments; the VA examiner again confirmed the lack of neurological symptoms.  The VA examiner lastly noted that the Veteran had complained of bilateral leg pain when walking, but indicated there were no objective findings to confirm this.  
Ultimately, the evidence of record includes the September 2010 VA examination report which indicates that the Veteran has ankle and hip pain as a result of his neurologic claudication and radiculopathy, which stem from his service-connected lumbar spine disability.  See Mittleider v. West, 11 Vet. App. 181 (1998).  In contrast, the September 2015 and June 2017 VA examinations indicated that the Veteran does not have any neurologic symptoms associated with his service-connected lumbar spine disability, but failed to account for the Veterans competent and credible statements of radiating pain, or the decreased hip strength documented in the September 2010 examination. 
Given its review of the record, the Board finds the evidence to be at least in equipoise in showing that the neurogenic claudication and radiculopathy is at least as likely as not due to his service-connected lumbar spine disability.
In resolving all doubt in the Veterans favor, service connection is warranted. 

 
2. Residuals of a Lumbar Strain
Disability ratings are determined by applying the criteria set forth in the VA Schedule of Rating Disabilities (Rating Schedule) and are intended to represent the average impairment of earning capacity resulting from disability.  38 U.S.C. § 1155; 38 C.F.R. § 4.1 (2017).  Separate diagnostic codes identify the various disabilities.  Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1.  Other applicable, general policy considerations are: interpreting reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating many accurately reflect the elements of disability, 38 C.F.R. § 4.2 (2017); resolving any reasonable doubt regarding the degree of disability in favor of the claimant, 38 C.F.R. § 4.3; where there is a questions as to which of two evaluations apply, assigning a higher of the two where the disability pictures more nearly approximates the criteria for the next higher rating, 38 C.F.R. § 4.7 (2017); and, evaluating functional impairment on the basis of lack of usefulness, and the effects of the disability upon the persons ordinary activity, 38 C.F.R. § 4.10 (2017).  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  
A claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Thus, separate ratings can be assigned for separate periods of time based on the facts found - a practice known as staged ratings.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).
Disability of the musculoskeletal system is primarily the inability, due to damage or inflammation in parts of the system, to perform normal working movements of the body with normal excursion, strength, speed, coordination and endurance. The functional loss may be due to absence of part or all of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion. Weakness is as important as limitation of motion, and a part which becomes painful on use must be regarded as disabled.  See DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 C.F.R. § 4.40 (2017); see also 38 C.F.R. §§ 4.45, 4.59 (2017).  Although pain may be a cause or manifestation of functional loss, limitation of motion due to pain is not necessarily rated at the same level as functional loss where motion is impeded.  See Mitchell v. Shinseki, 25 Vet. App. 32 (2011).
Spinal disabilities are rated under the General Rating Formula for Diseases and Injuries of the Spine, 38 C.F.R. § 4.71a, Diagnostic Codes 5235-5242.  In relevant part, a 40 percent rating requires forward flexion of the thoracolumbar spine to 30 degrees or less or favorable ankylosis of the entire thoracolumbar spine.  A 50 percent rating is warranted if there is unfavorable ankylosis of the entire thoracolumbar spine.  A 100 percent rating is warranted if there is unfavorable ankylosis of the entire spine.
Ankylosis is stiffening or fixation of a joint as the result of a disease process, with fibrous or bony union across the joint.  Dinsay v. Brown, 9 Vet. App. 79, 81 (1996).  Ankylosis is also defined as immobility and consolidation of a joint due to disease, injury, or surgical procedure.  Dorlands Illustrated Medical Dictionary 93 (30th ed. 2003).  
As noted, the Veterans lumbar spine disability is rated 40 percent disabling.  To obtain a higher disability rating of 50 percent under the General Rating Formula for Diseases and Injuries of the Spine, unfavorable ankylosis of the entire thoracolumbar spine would have to be shown.  
In April 2010, the Veteran had a spinal x-ray that showed degenerative disc disease of the lumbar spine from L4-S1, with spinal narrowing at L3-L4 and scoliosis.  The following month the Veteran had a VA examination for the spine and demonstrated forward flexion to 60 degrees with pain, extension to 15 degrees, and bilateral bending to 15 degrees.  His lower extremity strength was slightly reduced, and he was diagnosed with lumbar spine degenerative disc disease, neurologic claudication, and radiculopathy.  
In June 2010, the Veteran had another VA examination wherein he asserted that his back pain was a nine out of ten on the pain scale.  He reported having weakness in the right leg and pain flare-ups in response to standing, pushing, walking, bending, sitting, or moving in the wrong position.  During the physical examination the Veteran exhibited spinal tenderness, and he had forward flexion to 40 degrees, extension to 10 degrees, and his bilateral bending was to 15 degrees.  The Veteran had a negative straight leg raise and full strength in the extremities with normal sensation.  
In September 2010, the Veteran underwent VA examination in connection with his claim.  He reported having lumbar spine pain as well as hip and ankle pain.  He continued to assert that he was unable to walk more than two blocks.  During the physical examination the Veteran had a tender spine and his forward flexion was to 15 degrees and his extension was to five degrees with pain.  He was able to laterally bend and rotate to five degrees, and he had a positive straight leg raise test.  His x-ray showed severe degenerative disc disease of the lumbar spine.  
The Veteran had another VA examination in June 2011 where he demonstrated forward flexion was to 20 degrees with pain, and extension was to 15 degrees with pain at five degrees.  His bilateral rotation was to five degrees, and his spinal X-ray studies showed advanced degenerative disc disease with disc degeneration at L2-S1.  
In March 2016 the Veteran had another VA examination of the spine, and was diagnosed with lumbosacral strain and degenerative disc disease.  He reported having daily low back pain with stable intermittent pain in the right leg.  He indicated that he had trouble walking and could not bend well.  During the range of motion testing the Veteran had forward flexion to 30 degrees, extension to 20 degrees, and bilateral flexion and rotation to 25 degrees with no change on repetition.  There was no evidence of guarding or muscle spasm of the spine, and he had full strength and reflexes in the extremities with a negative straight leg raise.  There was no evidence of radiculopathy or a vertebral fracture.  His spinal x-rays studies showed severe diffuse idiopathic skeletal hyperostosis of the thoracic spine, and degenerative disc disease at L4-S1 without spondylolisthesis.  
Finally, in June 2017, the Veteran underwent VA examination at which time he was diagnosed with lumbosacral strain.  During the physical examination, the Veteran demonstrated forward flexion to 35 degrees, extension to 15 degrees, and bilateral flexion and rotation to 15 degrees.  There was no evidence of muscle spasms, tenderness, or guarding, and he had full strength in the extremities with normal reflexes.  His straight leg raise was negative bilaterally and there was no evidence of radiculopathy, ankylosis, or intervertebral disc syndrome.  
The evidence during this period is consistent with a 40 percent disability rating.  As demonstrated above, although the Veteran has a reduced range of motion of his spine, his back joint, by definition, is not immobile.  Therefore, as ankylosis is not shown, a higher rating under the General Rating Formula for Disease and Injuries of the Spine is not warranted.
The Board has also considered whether an increased rating could be awarded based on incapacitating episodes, however, the record does not suggest, and the Veteran has not alleged, that he has been prescribed bedrest by a physician for at least six weeks during the past 12 months.  
The Board has also considered whether a separate neurological rating is warranted; however, as discussed above, the Board is granting service connection for neurogenic claudication of the lumbar spine which results in bilateral hip and ankle pain.  The record does not indicate that the Veteran has bowel or bladder difficulties and there is there is no evidence of any other additional neurological deficiency so as to warrant a separate disability rating under the diagnostic codes pertinent to rating neurological disorders.  
In the instant case, the Veteran is receiving the maximum rating allowable under the current General Rating Formula for Diseases and Injuries of the Spine, absent ankylosis.  

 
 
M. Donohue
Acting Veterans Law Judge
Board of Veterans Appeals
ATTORNEY FOR THE BOARD	E. F. Brandau, Associate Counsel 

